 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     RICHARD ANTHONY PETERSON,                            No. 2:19-cv-01480 WBS GGH P
13
                                          Petitioner, [PROPOSED] ORDER
14
                    v.                                    Judge:          The Hon. Gregory G. Hollows
15

16   RALPH M. DIAZ,

17                                      Respondent.

18

19         This Court considered Respondent’s request for an extension of time to file an opposition to

20   Petitioner’s Motion for Stay and Abeyance and, good cause appearing,

21         IT IS HEREBY ORDERED that Respondent’s request for an extension of time to file an

22   opposition is GRANTED. Respondent shall file an opposition to Petitioner’s Motion for Stay

23   and Abeyance no later than April 13, 2020. Petitioner may file a reply within seven days of

24   service of the opposition.

25   Dated: April 1, 2020
                                                     /s/ Gregory G. Hollows
26                                           UNITED STATES MAGISTRATE JUDGE
27   SF2019202115

28
                                                      1
                                                                   [Proposed] Order (2:19-CV-1480 WBS GGH P)
